The petition for review is granted. The issue to be briefed and argued is limited to the following: Whether the phrase "work done for irrigation, utility, reclamation, and improvement districts, and other districts of this type" in Labor Code section 1720, subdivision (a)(2) of California's Prevailing Wage Law ( Labor Code §§ 1720 et. seq. ) should be interpreted to cover any type of work regardless of its nature, funding, purpose or function, including belt sorting at recycling facilities. The request for an order directing depublication of the opinion is denied.